Citation Nr: 1507267	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-18 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for a heart disorder, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


REMAND

The Veteran asserts that he has hypertension and a heart disorder, claimed as ischemic heart disease, due to exposure to Agent Orange in Vietnam.  

As an initial matter, prior to certification to the Board, additional evidence pertinent to the Veteran's claims on appeal was added to the record.  Accordingly, a remand is required for the RO to issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31(b)(1) (2014).

The Veteran's claims file reflects a diagnosis of hypertension, however, there is no VA examination or opinion of record.  Notably, hypertension is not one of the diseases that are presumptively associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e) (2014).  Even so, service connection for hypertension may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Consequently, a remand is required to afford the Veteran a VA examination to determine whether or not his diagnosed hypertension is related to his active duty service, to include as due to Agent Orange exposure.

VA medical records indicate that the Veteran sought treatment relating to pain and tightness in his chest and underwent stress tests and myocardial perfusion imaging in April 2012.  Testing did not reveal a diagnosis of any heart disorder.  Given that the Veteran served in combat in Vietnam and is presumed to have been exposed to Agent Orange, coupled with the fact that he has experienced pain and tightness in his chest, the Board finds a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (establishing a "low threshold" for when a medical examination and opinion is required, finding that the evidence only needs to "indicate" that there "may" be a nexus between a current disability or symptoms and active service).  On remand, the Veteran must be afforded a VA cardiovascular examination to determine if he has a heart disorder and, if so, if it is related to his active duty service, to include as due to Agent Orange.

Moreover, on remand, all outstanding identified private and VA medical records must also be obtained.  See 38 U.S.C.A. § 5103A (West 2014).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA cardiovascular examination to determine whether he has a heart disorder and, if so, whether it is related to his military service, to include as due to Agent Orange exposure
The examination must also determine whether any currently or previously diagnosed hypertension is related to his military service, to include as due to Agent Orange exposure.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, if a heart disorder is diagnosed, the examiner must state whether it is related to the Veteran's active duty service, to include as due to Agent Orange exposure.  The examiner must also state whether any diagnosed heart disorder is due to or aggravated by any service-connected disorder.

Additionally, the examiner must also provide an opinion regarding whether any currently or previously diagnosed hypertension is related to the Veteran's active duty service, to include as due to Agent Orange exposure.  The examiner must also indicate whether any currently or previously diagnosed hypertension is due to or aggravated by any service-connected disorder.  The examiner may not rely solely on the fact that hypertension is not on the presumptive list of diseases associated with Agent Orange exposure.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this Remand.  If the examination report is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

